IN THE SUPREME COURT OF THE STATE OF NEVADA


                 RURI ANIVAR DE SANTIAGO-ORTIZ,                           No. 67424
                 Appellant,
                 vs.                                                               FILED
                 THE STATE OF NEVADA,                                               FEB 1 9 2016
                 Respondent.

                                          ORDER OF AFFIRMANCE

                              This is an appeal from a judgment of conviction, pursuant to a
                  guilty plea, of battery with substantial bodily harm. First Judicial District
                  Court, Carson City; James E. Wilson, Judge.
                              Appellant Run De Santiago-Ortiz and his brother, Alfredo
                 , Santiago, visited friends and drank beer in the parking lot of their friends'
                  apartment complex. Although uninvited, Leon Arellano-Pacheco, the
                  victim, joined the men and drank beer with them. Shortly thereafter,
                  Santiago-Ortiz and Arellano-Pacheco argued. The argument escalated
                  into a physical confrontation when Arellano-Pacheco charged at Santiago-
                  Ortiz with a machete. Santiago-Ortiz hid behind his car and the other
                  men forced Arellano-Pacheco to drop the knife and fall to the ground.
                  Once Arellano-Pacheco was lying unconscious on the ground, Santiago-
                  Ortiz left his hiding place, kicked Arellano-Pacheco in the head, and fled
                  the scene with his brother. Arellano-Pacheco was rushed to the hospital
                  where he died the next day due to the injuries he sustained to his brain
                  and spinal cord.




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                            The State subsequently charged Santiago-Ortiz and Alfredo by
                criminal complaint with involuntary manslaughter, battery causing
                substantial bodily harm, and conspiracy to commit a crime.
                            Santiago-Ortiz waived his preliminary hearing and accepted a
                negotiated settlement. He pleaded guilty to one count of battery causing
                substantial bodily harm, a category C felony. See NRS 200.481(2)(b). The
                plea memorandum, which Santiago-Ortiz signed, documented that the
                district court could sentence him to imprisonment for one to five years and
                could order him to pay restitution. Prior to sentencing, Santiago-Ortiz
                filed a sentencing memorandum in which he provided an offense synopsis
                that minimized his culpability and requested that the court suspend the
                prison sentence and place him on probation.
                            In calculating restitution during the sentencing hearing, the
                district court ruled out funeral expenses, but it determined that the
                victim's medical expenses were appropriate for restitution. Accordingly,
                the court ordered Santiago-Ortiz to pay restitution of $59,301.45, jointly
                and severally with Alfredo. The district court also sentenced Santiago-
                Ortiz to five years imprisonment with parole eligibility after two years.
                            On appeal, Santiago-Ortiz argues that the district court
                abused its discretion during sentencing. Specifically, he argues that the
                court abused its discretion because it 1) relied upon "impalpable or highly
                suspect evidence" in the presentence investigation report (PSI) in violation
                of Stockmeier v. State, Board of Parole Commissioners, 127 Nev. 243, 248,
                255 P.3d 209, 213 (2011) (internal quotation omitted), when it sentenced
                him; 2) refused to consider the victim's history of violence; 3) sentenced
                him to the maximum allowable term of incarceration despite his reduced



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                 culpability; and 4) ordered restitution for the victim's medical expenses
                 without setting an evidentiary hearing and applying civil theories of
                 recovery.
                             We conclude that the district court did not abuse its discretion
                 because 1) Santiago-Ortiz has not demonstrated that the court relied upon
                 impalpable or highly suspect evidence in sentencing him; 2) the lower
                 court considered the victim's history of violence, but concluded that it was
                 not relevant; 3) the court sentenced him to a term of incarceration which
                 complies with Nevada law; and 4) Nevada law does not permit the
                 procedure that Santiago-Ortiz seeks for setting restitution.
                 Standard of review
                             We review a trial court's sentencing decision for an abuse of
                 discretion. Houk v. State, 103 Nev. 659, 664, 747 P.2d 1376, 1379 (1987).
                 Unless the trial court record shows "prejudice resulting from consideration
                 of information or accusations founded on facts supported only by
                 impalpable or highly suspect evidence," we will not disturb a district
                 court's sentencing order on appeal. Silks v. State, 92 Nev. 91, 94, 545 P.2d
                 1159, 1161 (1976).
                 Reliance upon impalpable or highly suspect information in the PSI
                             Santiago-Ortiz claims that the district court relied upon highly
                 suspect information in the PSI when it sentenced him. Unfortunately,
                 Santiago-Ortiz did not make a proper record for this court to review the
                 issue because he did not provide this court with the relevant portion of the
                 PSI. See Greene v. State, 96 Nev. 555, 558, 612 P.2d 686, 688 (1980) ("The
                 burden to make a proper appellate record rests on appellant."). Pursuant
                 to NRAP 30(b)(6), the appellant must file a motion with this court's clerk
                 for an order directing the district court to transmit the PSI report in a
                 sealed envelope when the report is necessary for our resolution of issues
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                on appeal and the report cannot be included in the appendix. Santiago-
                Ortiz failed to make such a motion or include the relevant portion of the
                report in his appendix. Thus, we cannot conclude that the district court
                relied upon impalpable or highly suspect evidence in the PSI.
                Consideration of the victim's alleged violent history
                            Santiago-Ortiz next claims that the district court erred by
                failing to consider the victim's violent history when it sentenced him. We
                disagree.
                            The record demonstrates that the district court considered
                Arellano-Pacheco's violent history. Although the district court sustained
                the State's objection to defense counsel's argument that the victim had a
                history of criminal and violent behavior, defense counsel continued to
                address the victim's history notwithstanding the court's ruling. Defense
                counsel referenced Arellano-Pacheco's convictions for battery, an alleged
                history of fighting, and his alleged acts of homicide in Mexico. Counsel
                also stated that Santiago-Ortiz was acquainted with Arellano-Pacheco and
                that Santiago-Ortiz believed that Arellano-Pacheco intended to kill him
                After listening to defense counsel's argument (and in spite of sustaining
                the objection earlier), the district court determined that the victim's
                history was irrelevant because the victim had been disarmed and rendered
                unconscious before Santiago-Ortiz kicked Arellano-Pacheco in the head.
                We therefore conclude that the district court did not abuse its discretion in
                determining that the victim's history was not relevant in this case.




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                Term of incarceration
                              Santiago-Ortiz further claims that the district court abused its
                discretion by sentencing him to the maximum allowable term of
                incarceration. Again, we disagree.
                              "A district court has wide discretion in imposing a prison term
                and this court will not disturb the sentence absent a showing of abuse of
                such discretion." Tanksley u. State, 113 Nev. 844, 848, 944 P.2d 240, 242
                (1997). Battery causing substantial bodily harm, the crime to which
                Santiago-Ortiz pleaded guilty, is punishable by a prison sentence of one to
                five years. The district court sentenced Santiago-Ortiz to five years in
                prison, with the possibility of parole after two years. While a five-year
                sentence is at the high end of the statutorily-prescribed range, it is clearly
                within that range. Accordingly, we conclude that the district court did not
                abuse its discretion when it sentenced Santiago-Ortiz to a five-year term
                of imprisonment.
                Restitution
                              Santiago-Ortiz claims that the district court erred by setting
                restitution without conducting an evidentiary hearing and applying civil
                recovery principles. Santiago-Ortiz also claims that the district court
                erred in ordering that he pay restitution jointly and severally with Alfredo
                because, Santiago-Ortiz alleges, he was only responsible for a small
                portion of the victim's injuries. We conclude that the district court did not
                abuse its discretion in its restitution order.
                              "If a sentence of imprisonment is required or permitted by
                statute, the court shall. . [i]f restitution is appropriate, set an amount of
                restitution for each victim of the offense." NRS.176.033(1)(c). "On appeal,
                this court generally will not disturb a district court's sentencing

SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A
                 determination so long as it does not rest upon impalpable or highly
                 suspect evidence." Martinez v. State, 115 Nev. 9, 12-13, 974 P.2d 133, 135
                 (1999).
                             "[A] defendant may be ordered to pay restitution only for an
                 offense that he has admitted, [or] upon which he has been found guilty."
                 Greenwood v. State, 112 Nev. 408, 412, 915 P.2d 258, 260 (1996) (quoting
                 Erickson v. State, 107 Nev. 864, 866, 821 P.2d 1042, 1043 (1991)). A
                 "victim[s] medical costs for the treatment of [his or her] injuries directly
                 resulting from the crime are the proper subject of restitution."   Norwood v.
                 State, 112 Nev. 438, 441, 915 P.2d 277, 279 (1996). Medical debt belongs
                 to the victim and/or the victim's estate, and as such it is an appropriate
                 award for restitution of such costs. Martinez, 115 Nev. at 11, 974 P.2d at
                 134.
                             The district court did not abuse its discretion by setting
                 restitution without conducting an evidentiary hearing and using civil
                 recovery principles. Santiago-Ortiz urges this court to require evidentiary
                 hearings and adopt civil principles in setting restitution, however, the
                 authorities to which he cites for support come from jurisdictions with a
                 statutory or state constitutional basis for applying recovery principles.
                 Nevada does not have such statutory authority, so unless and until the
                 Legislature chooses to create such a right, a district court is not required
                 to hold an evidentiary hearing or apply civil recovery theories in
                 calculating restitution. Moreover, when Santiago-Ortiz pleaded guilty, he
                 admitted to the facts contained in the State's charging document and
                 waived his right to argue another set of facts or reduced culpability or to
                 raise affirmative defenses such as self-defense.



SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    0
                Conclusion
                                 Because the Santiago-Ortiz's ultimate sentence was clearly
                within the range specified by law, the district court was within its
                discretion to conclude that the victim's history was irrelevant, and because
                the district court did not err in setting restitution, we conclude that the
                district court did not abuse its discretion at sentencing. Accordingly we
                                 ORDER the judgment of conviction AFFIRMED.




                             e,a ,72
                             c                                            ra-5         J.
                Hardesty                                     Douglas



                   erry                                      Saitta


                                                                                       J.
                Gibbons




                cc: Hon. James E. Wilson, District Judge
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     Carson City District Attorney
                     Carson City Clerk




SUPREME COURT
       OF
    NEVADA
                                                        7
(0) LAVA    e